Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9-23-20.
Applicant's election with traverse of claims 1-3 in the reply filed on 9-23-20 is acknowledged.  The traversal is on the ground(s) that both method claims and apparatus claims recite an apparatus which processes a filter with a filler at a pressure of 0.07 MPa.  This is not found persuasive because the apparatus is independent of it intended use and therefore the apparatus claimed reads on any apparatus that is capable of performing the function of processing a filter with a filler at a pressure of 0.07 MPa. Since the apparatus is independent of its intended use, a linking features between an apparatus claim and a method claim can only include the structural requirements of the apparatus.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norris et al. US 2007/0051390 (US’390) in view of Bates et al. US 2011/0135534 (US’534).

Regarding claim 1, US’390 teaches a method of cleaning a filter component (abstract). US’390 further teaches The present invention relates to the cleaning of filter assemblies and parts thereof (hereinafter referred to collectively as "filter components" for convenience) contaminated with a residue deposit thereon which may, for example be blocking or partially blocking the filter component thus impairing performance. The component may, for example, be one that has been used in the filtration of molten polymers, e.g. polyesters, such that the deposited residue that needs to be removed is solidified polymer. Further examples of residues that may require removal are fillers and catalyst residues, which may for example be incorporated in a solidified polymer residue (para. 1). Whilst the present invention is very effective for removing substantial amounts of contaminant residues from filter components, it may in some instances also be appropriate to effect a final step of ultrasonic cleaning (using standard techniques) (generating a shock wave) for final removal of residues (filler adhered) (para. 47). On examination of the stack, it was seen that there was a thin coating of polymer on some of the filter disks. The stack was dismantled into individual filter discs and they were further processed through ultrasonic tanks (generating a shock wave, bringing the shock wave into contact with a filter to which a filler adhered) and spray washing (para. 110). Therefore, US’390 teaches a method for cleaning a filter, comprising the steps of: generating a shock wave; and bringing the shock wave into contact with a filter to which a filler adhered, wherein in the shock wave contacting step.

US’390 does not teach a pressure applied to the filter by the shock wave is 0.07 MPa or more.

US’534 teaches a method of cleaning a surface by applying highly propagating ultrasonic energy to said surface, the method comprises immersing at least a portion of the surface into a fluid, wherein said fluid is in contact with an highly propagating ultrasonic energy emitting assembly; and emitting highly propagating ultrasonic energy from the assembly into the fluid to generate cavitation at the surface thereby cleaning said surface (abstract). US’534 further teaches for example, the surface may be the surface of an article, such as a container, conduit, device or foodstuff. The container may be a wine barrel; for example a wine barrel with tartrate deposits. The conduit may be a pipe. The device may be a heat exchanger, valve, tap, radiator, filters (para.86). It is believed that the application of highly propagating ultrasonic energy generates cavitation and thus shock waves which facilitate penetration of fluid or liquid into a surface. These shock waves combined with locally generated heat at the surface result in the removal of deposits at the surface and also penetrate into the surface to kill microorganisms. The cavitation produced by the ultrasonic energy may also be used to activate specific chemistry (e.g. heat-activated bleach) and hence significantly improve cleaning and disinfection. In addition the application of highly propagating ultrasonic energy can drive fluid components, such as sanitizing agents into the surface to which the ultrasonic energy is applies (para. 101). US’534 considers high pressure to be 680 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’390 to include a pressure applied to the filter by the shock wave is 0.07 MPa or more because US’534 teaches that high pressure (0.68MPa to 2.68 MPa) ultrasonic cleaning of a filter creates shockwaves that can facilitate penetration of fluid or liquid into a surface and locally generated heat at the surface resulting in the removal of deposits at the surface and also penetrate into the surface and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 2, the modified method of US’390 teaches the filter cleaning method of claim 1. US’390 further teaches the stack was dismantled into individual filter discs and they were further processed through ultrasonic tanks (the shock wave is brought into contact with the filter under water) and spray washing (para. 110). Therefore US’390 further teaches wherein in the shock wave contacting step, the shock wave is brought into contact with the filter under water.

Regarding claim 3, the modified method of US’390 teaches the filter cleaning method of claim 1. US’390 further teaches the invention is particularly useful for the cleaning of filter components (e.g. filter elements) which have been used for the filtration titanium dioxide (para.42).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ERIN F BERGNER/Examiner, Art Unit 1713